Appellant was convicted of robbery by use of firearms; his punishment was assessed at death.
The record is before us without any bills of exception. The indictment seems to be in proper form and sufficient to charge the offense under the statute.
We do not deem it necessary to enter upon a detailed statement of the horrible crime disclosed by the statement of facts, but deem it sufficient to state that the testimony is sufficient to support the jury's conclusion of the appellant's guilt.
No error appearing in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 127